Case 2:15-cr-00109-JDL Document 97 Filed 06/03/21 Page 1 of 4         PageID #: 311




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
                                        )
                      v.                ) 2:15-cr-00109-JDL
                                        )
MELSON JACQUES,                         )
                                        )
         Defendant.                     )


            ORDER ON MOTION FOR COMPASSIONATE RELEASE

         On March 3, 2016, Melson Jacques pled guilty to one count of possessing a

firearm after having been convicted of a felony, in violation of 18 U.S.C.A. §§

922(g)(1), 924(a)(2) (West 2021). On July 18, 2017, Jacques was sentenced to a term

of imprisonment of 96 months, to be followed by a term of supervised release of three

years.     Jacques now moves for compassionate release under 18 U.S.C.A. §

3582(c)(1)(A)(i) (West 2021), based on the alleged health risks he faces in federal

custody during the COVID-19 pandemic (ECF Nos. 85, 93). For the reasons that

follow, I deny the motion.

                                I. LEGAL STANDARD

         The compassionate release statute, as amended by the First Step Act of 2018,

Pub. L. No. 115−391, § 603(b), 132 Stat. 5194, 5239−41 (codified at 18 U.S.C.A. §

3582(c)−(d) (West 2021)), permits a court to consider a motion for compassionate

release brought by a defendant “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf” or after “the lapse of 30 days from the receipt of such a

                                           1
Case 2:15-cr-00109-JDL Document 97 Filed 06/03/21 Page 2 of 4                     PageID #: 312




request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.A.

§ 3582(c)(1)(A). Once a court determines that it may consider a defendant’s motion,

the court may reduce the defendant’s sentence if, after considering the factors set

forth in 18 U.S.C.A. § 3553(a), it finds that “extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). 1

                                        II. ANALYSIS

       Jacques argues that compassionate release is warranted because the

conditions at FCI Schuylkill, where he is currently incarcerated, and his medical

condition place him at a high risk of severe illness or death from COVID-19. Before

evaluating the merits of Jacques’s motion for compassionate release, however, I must

address the threshold question of whether Jacques has exhausted his administrative

remedies, which is a prerequisite to judicial action.

       As noted above, a court may only consider a defendant’s motion for

compassionate release “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after “the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C.A. § 3582(c)(1)(A). Courts

have referred to this provision as a “hybrid requirement” that defendants “either

exhaust or wait thirty days.” See, e.g., United States v. Haney, 454 F. Supp. 3d 316,


 11 Because the policy statement issued by the Sentencing Commission under the compassionate

release statute has not been updated since the enactment of the First Step Act, I have previously
determined that I should consider the policy statement but need not strictly apply it when deciding
whether to grant compassionate release. See United States v. Calhoun, No. 2:15-cr-00056-JDL-1, 2020
U.S. Dist. LEXIS 117527, at *3 (D. Me. July 1, 2020); accord United States v. Brooker, 976 F.3d 228,
234-36 (2d Cir. 2020).
                                                 2
Case 2:15-cr-00109-JDL Document 97 Filed 06/03/21 Page 3 of 4                       PageID #: 313




321 (S.D.N.Y. 2020). I have previously determined that the hybrid requirement is a

non-jurisdictional claim-processing rule.             See Calhoun, 2020 U.S. Dist. LEXIS

117527, at *5 (citing United States v. Ramirez, 459 F. Supp. 3d 333, 342(D. Mass.

2020)). Although courts must enforce the hybrid requirement if the Government

properly raises an objection based on a defendant’s failure to comply with it, such

objections can be waived or forfeited. Id. at *5-6 (citing Fort Bend Cty. v. Davis, 139

S. Ct. 1843, 1849 (2019), and United States v. Reyes-Santiago, 804 F.3d 453, 458, 478

(1st Cir. 2015)).

       In this case, Jacques has failed to make any argument that he has exhausted

his administrative remedies or to submit any evidence suggesting that he made an

administrative request. Moreover, the Government states that FCI Schuylkill has no

record of any request for compassionate release from Jacques, and it objects to

Jacques’s release on the basis of his failure to comply with the exhaustion

requirement. Jacques has not filed a reply brief challenging this assertion by the

Government, and has not made any argument that the exhaustion requirement

should be waived. 2 Accordingly, based on this record, compassionate release is not

warranted at this time.




 2 I do not address whether any equitable exceptions may excuse a defendant’s failure to comply with
the claim-processing rule at issue. See Fort Bend Cty., 139 S. Ct. at 1849 n.5; United States v. Alam,
960 F.3d 831, 833-34 (6th Cir. 2020); Ramirez, 459 F. Supp. 3d at 342 (describing the split of
authorities on this issue).
                                                  3
Case 2:15-cr-00109-JDL Document 97 Filed 06/03/21 Page 4 of 4       PageID #: 314




                              III. CONCLUSION

      For the reasons explained above, Jacques’s motion for compassionate release

(ECF No. 85, 93) is DENIED without prejudice to Jacques filing a new motion for

compassionate release once he has satisfied the exhaustion requirement.


      SO ORDERED.

      Dated: June 3, 2021


                                                    /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE




                                        4
